      Case 4:19-cv-00300-RH-MJF Document 267 Filed 02/18/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

KELVIN LEON JONES, et al.,

             Plaintiffs,

v.                                                Case No. 4:19-cv-300-RH/MJF

RON DeSANTIS, et al.,

             Defendants.
                                                  /

              GOVERNOR AND SECRETARY OF STATE’S
             OMNIBUS MOTION FOR SUMMARY JUDGMENT

      Pursuant to Federal Rule of Civil Procedure 56, Defendants Governor Ron

DeSantis and Secretary of State Laurel M. Lee (“State Defendants”) move for

summary judgment on all Plaintiffs’ claims in these consolidated cases. In support,

State Defendants rely upon their memorandum of law filed in support of this motion

and the exhibits attached thereto. In short, Plaintiffs lack Article III standing and

there is no genuine issue of material fact on any of Plaintiffs’ claims. Consequently,

State Defendants are entitled to judgment as a matter of law in State Defendants’

favor on each of Plaintiffs’ claims.
     Case 4:19-cv-00300-RH-MJF Document 267 Filed 02/18/20 Page 2 of 4



Respectfully submitted by:

JOSEPH W. JACQUOT                      BRADLEY R. MCVAY (FBN 79034)
(FBN 189715)                           General Counsel
General Counsel                        brad.mcvay@dos.myflorida.com
joe.jacquot@eog.myflorida.com          ASHLEY E. DAVIS (FBN 48032)
NICHOLAS A. PRIMROSE                   Deputy General Counsel
(FBN 104804)                           ashley.davis@dos.myflorida.com
Deputy General Counsel                 Florida Department Of State
nicholas.primrose@eog.myflorida.com    R.A. Gray Building Suite, 100
JOSHUA E. PRATT (FBN 119346)           500 South Bronough Street
Assistant General Counsel              Tallahassee, Florida 32399-0250
joshua.pratt@eog.myflorida.com         Phone: (850) 245-6536
Executive Office of the Governor       Fax: (850) 245-6127
400 S. Monroe St., PL-5
Tallahassee, FL 32399                  /s/ Edward M. Wenger
Telephone: (850) 717-9310              MOHAMMAD O. JAZIL
Fax: (850) 488-9810                    (FBN 72556)
                                       mjazil@hgslaw.com
Counsel for Governor Ron DeSantis      GARY V. PERKO (FBN 855898)
                                       gperko@hgslaw.com
GEORGE N. MEROS, JR.                   EDWARD M. WENGER
(FBN 263321)                           (FBN 85568)
george.meros@hklaw.com                 ewenger@hgslaw.com
TARA R. PRICE (FBN 98073)              Hopping Green & Sams, P.A.
tara.price@hklaw.com                   119 South Monroe Street, Suite 300
Holland & Knight LLP                   Tallahassee, Florida 32301
315 South Calhoun Street, Suite 600    Phone: (850) 222-7500
Tallahassee, Florida 32301             Fax: (850) 224-8551
Telephone: (850) 224-7000
Facsimile: (850) 224-8832
                                        Counsel for Florida Secretary of State
                                        Laurel M. Lee
      Case 4:19-cv-00300-RH-MJF Document 267 Filed 02/18/20 Page 3 of 4




         CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

      The undersigned certifies that the foregoing complies with the size, font, and

formatting requirements of Local Rule 5.1(C), and that the foregoing complies with

the word limit Specifically, this motion contains 96 words, excluding the case style,

signature block, and certificates.
        Case 4:19-cv-00300-RH-MJF Document 267 Filed 02/18/20 Page 4 of 4




                          CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a true and correct copy of the foregoing was served

to all counsel of record via email on this 18th day of February, 2020.

                                                    /s/ Edward M. Wenger
                                                    Attorney




                                          4
#73063028_v1
